Case 1:20-cv-20516-MGC Document 12 Entered on FLSD Docket 04/09/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                 Case No. 1:20-cv-20516-MGC


  STRIKE 3 HOLDINGS, LLC, a limited liability
  company,

         Plaintiff,

  v.

  JOHN DOE subscriber assigned IP address
  136.28.12.67, an individual,

         Defendant.
                                                 /

       PLAINTIFF’S MOTION FOR EXTENSION OF TIME WITHIN WHICH TO
              EFFECTUATE SERVICE ON JOHN DOE DEFENDANT

          Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”),
  makes this motion for entry of an order extending the time within which to effectuate service
  on John Doe Defendant, and states:
         1.      This is a copyright infringement case against a John Doe Defendant known to
  Plaintiff only by an IP address. Defendant’s true identity is known by their Internet service
  provider (“ISP”).
         2.      On February 4, 2020, Plaintiff filed suit against Defendant, asserting claims of
  copyright infringement, pursuant to 17 U.S.C. § 101, et seq. [ECF No. 1].
         3.      On February 11, 2020, the Court entered an Order of Referral and Order
  Regarding Court Practices and Procedures (“Order of Referral”). [ECF No. 7].
         4.      On February 21, 2020, Plaintiff filed a Motion for Leave to Serve a Third-Party
  Subpoena Prior to a Rule 26(f) Conference (“Motion for Leave”) on Defendant’s ISP to
  obtain the Defendant’s identifying information. [ECF No. 9]. Plaintiff’s Motion for Leave is
  currently pending before the Court.

                                                 1
Case 1:20-cv-20516-MGC Document 12 Entered on FLSD Docket 04/09/2020 Page 2 of 2




         5.     Pursuant to the Court’s Order of Referral, Plaintiff is required to effectuate
  service on the Defendant no later than April 11, 2020. Without permission to serve the third-
  party subpoena on Defendant’s ISP, Plaintiff cannot learn Defendant’s identity and,
  therefore, is unable to proceed with its case and is unable to comply with the current service
  deadline.
         6.     Procedurally, Plaintiff respectfully requests that the time within which it has to
  effectuate service of the summons and Complaint on Defendant be extended an additional
  sixty (60) days, and thus the deadline to effect service be extended to June 10, 2020.
         7.     This motion is made in good faith and not for the purpose of undue delay.
         8.     This is Plaintiff’s first request for an extension. None of the parties will be
  prejudiced by the granting of this extension.
         WHEREFORE, Plaintiff respectfully requests that the time within which it has to
  effectuate service of the summons and Complaint on Defendant be extended until June 10,
  2020. A proposed order is attached for the Court’s convenience.


                         LOCAL RULE 7.1(a)(3) CERTIFICATION
         As explained above, Defendant is known only by an IP Address. Because undersigned
  counsel does not know Defendant’s identity, undersigned could not confer with Defendant in
  accordance with Local Rule 7.1(a)(3) prior to filing this Motion.
  Dated: April 9, 2020
                                             Respectfully submitted,


                                             /s/ Rachel E. Walker___
                                             RACHEL E. WALKER (FL Bar No. 111802)
                                             SMGQ LAW
                                             2 South Biscayne Blvd., 34th Floor
                                             Miami, FL 33131
                                             Telephone: 305-377-1000
                                             Fax: 855-327-0391
                                             Primary Email: rwalker@smgqlaw.com

                                             Attorneys for Plaintiff

                                                  2
